Greenblott, J.
Plaintiff Carol Groark, an employee of the New York State Department of Transportation, left her employment at Building 5 in the State Campus at Albany at approximately 4:10 p.m. on August 3, 1973, the normal end of her day’s work. She walked to the parking lot, entered her automobile and exited from the lot into the circular road which surrounds the State Campus complex of office buildings. About five minutes later, at about one mile from her place of employment, while her vehicle was between Buildings 18 and 21, her car was struck in the rear by a car driven by defendant, inflicting personal injuries upon plaintiff. After the accident, plaintiff learned that defendant was also an employee of the Department of Transportation.
Plaintiff and her husband commenced this action to recover damages for her personal injuries. Plaintiff’s husband seeks to recover for the loss of his wife’s services and medical ex*541penses. Defendant interposed the defense that plaintiffs’ exclusive remedy is under the Workmen’s Compensation Law. Plaintiffs’ motion to dismiss this defense for insufficiency in law was denied by Special Term, which held that a question of fact exists as to the precincts of plaintiff’s employment.
It is undisputed that the circular roadway on which the accident occurred was built and maintained by the State as part of the State Campus complex and provides access to the public streets, Washington and Western Avenues, between which the State Campus is located, as well as the State arterial known as Route 85, and the Thruway and North way.
Defendant bases its affirmative defense that the plaintiffs’ sole remedy is under the Workmen’s Compensation Law on the fact that the motor vehicle accident was between coemployees, within the precincts of their employment. We disagree. In our view, the accident did not arise out of and in the course of plaintiff’s employment. Plaintiff Carol Groark’s work day had terminated when she left her office, walked to the parking lot and drove her car away. She was an inside employee, engaged in no errands for her employer, and on her way home. The roadway where the accident occurred cannot be considered within the premises of the employment. Decisions extending workmen’s compensation coverage to the employer’s parking areas cannot be extended to the case at bar. The accident did not take place in the parking lot but on a public roadway. The record contains a bulletin from the New York State Department of Transportation which states, without refutation by the defendant, the circular roads are "certified public highways” subject to the jurisdiction of the Traffic Court of the City of Albany. Since the State employees used the roads within the State Campus in common with the general public, it does not matter that the highway was part of the office building complex owned by the State. A case closely paralleling the facts herein is Matter of Williams v Seaboard World Airlines (33 AD2d 714) where an employee died in an accident after he left his employer’s parking lot and was traveling on an exit road owned by the airport from which the employer leased its building and parking lot. We affirmed the finding of the Workmen’s Compensation Board that the employment had terminated. Since, in the present case, no further facts could be developed which would support, as a matter of law, a conclusion that the parties were in the course of their employment at the time of the accident, we *542hold that the defense that plaintiffs’ remedy is exclusively under the Workmen’s Compensation Law is insufficient as a matter of law.
The order should be reversed, on the law and the facts, without costs, and the motion pursuant to CPLR 3211 (subd [b]) to dismiss the defense asserted in defendant’s answer that plaintiffs’ remedy is exclusively under the Workmen’s Compensation Law should be granted.